NDFL 245B (Rev. l 1/16) Jadgment in a Criminal Case
Shccl l

 

UNITED STATES DlsTRrCT COURT

Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

ROBERT M' SMITH CaSe Nllmb€l': 321801'94~002/MCR

USM Number: 26157-0¥7

John Leslie Willtins (Apgo_inted ~ CJA)

 

\.,/\,./\../\./\.,/\.J\-./\./\_/

Defendimt’s Atlorney

THE DEFENDANT:
g pieaded guilty to count(s) One and Six of the Indictment on October 12, 20§ 8

 

|:] pieaded nolo contendere to count(s)

 

which was accepted by the court.

g was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Titfe & Scction Nature of Offense Of`i`ense Endcd Count
21 U.S.C. §§ 841(a)(1), Conspiracy to Distribute and Possess With latent to September 5, 2018 One
841(£))(1)(A)(viii), and 846 Distribute Metharnphetamine

21 U.S.C. §§ 84l(a)(l), Distribution/Possession With Intent to Distribute Septernber 5, 2018 Six

s4i(s)(1)(A)(viin, and 13 U.s.C. Meihampheiamise
§ 2

'l`he defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

i:| The defendant has been found not guiity on count(s)

 

l:| Count(s) |:i is l::| are dismissed on the motion of the Urrited States.

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all tines, restitution, costs, and speciai assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Deeember 19, 20 i 8

Date of l:nposition ol`Judgment

 
  

_§ignature oi`Judge

M. Casey Rodgers, Unitcd States District Judge
Name and Titie of]udgc

January / j , 2019

Date _

 

 

NDFL 24513 (Rev. t 1116) .ludgment in a Crirninal Case
Shect 2 j Imprisonment

Judgment - Pagc 2 of
DEFENDANT: ROBERT l\/i. SMITH
CASE NUMBER: 3: lScr94~002/MCR

IMPRIS ONMENT

The defendant is hereby committed to the custody of the Federai Bureau of Prisons to be imprisoned for a total term ot`:

151 months imprisonment as to Counts One and Six, with said counts to run concurrently, one with the other,
and concurrently With any yet-to-be-imposed sentence in Escambia County, FL, DKT # 18CF5067. To the
extent that those state charges are dismissed, or a sentence is not iinposed, the defendant should receive credit for time
served since September 18, 2018, towards this federal sentence, unless he otherwise receives it on the state sentence

§ The court makes the following recommendations to the Bureau of Prisons:

The court recommends the defendant be designated to a facility for confinement as near to Pensacola, Fiorida, as
reasonably possible

The court strongly recommends the defendant’s placement into the BOP’s Residential Drug Abuse Program.
Additionally, while awaiting placement into RDAP, or, if deemed ineligible for RDAP, the court orders the
defendant to complete Drug Bducation classes and fuin participate in the BOP’s nonresidentiai drug abuse
treatment program. Further, the court strongly recommends that the defendant participate in any cognitive
behaviorai therapy programming available

}X{

The defendant is remanded to the custody of the United States l\/larshal.

i:i The defendant shaii surrender to the United States Marshai for this district

i:i at _A_M i:l a.ln. i:i p.m. on-

|:I as notified by the mined states Maishai.

 

i:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:i before 2 p.m. on
|:] as notified by the United States Marshai.

 

_ i:l as notified by the Probation or Pretrial Services Ofiice.

 

 

 

 

RETURN
I have executed this judgment as foilows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED S'l`A'i`ES MARSHAL

 

NDFL 2453 (Rev_ i l/lG) Judgment in a Criminal Case
Sheet 3 - Sapervised Release

 

Judgment-Page 3 of g 7
DEFENDANT: ROBERT l\/i. SMITH

CASE NUMBER: 3: lScr94-()02/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you wiii be on supervised release for a term of:

5 years as to Counts One and Six, with said counts to run concurrently one with the other.

MANDATORY CONBITIONS

m

You must not commit another federal, state or local crime.
2. Yon must not unlawfuliy possess a controiled substance
3. You must refi'ain from any uniawful use cfa controiied substancel You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereatter, as determined by the court.
\:| The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check rfapph'cable)

4. |XI You must cooperate in the collection of DNA as directed by the probation officer. r'check grapp!iwblej

5. i:i You must comply with the requirements of the Sex Offender Registration and Notitication Act (42 U.S.C. § 16901, er .req.) as
directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, worl<, are a student, or were convicted of a qualifying offense (checlc Japphcable)

6. l:_] You must participate in an approved program for domestic violence. (check yappticab!e)

You must compiy with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 

NDFL 245B {Rev. 1 i/16) Judgment in a Criminal Case

Sheet 3A _ Supervised Releusc

 

Judgmcni_Page 4 w_ of 7

 

DEFENDANT: ROBERT M. SMITH
CASE NUMBER: 311801'94-002/MCR

STANI)ARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must compiy with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior white on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

jr.

12.

13.

You must report to tire probation office in the federal judicial district Where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame

Aiter initialiy reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly ieave the federal judiciai district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you iive or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the changel If notifying
the probation otiicer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within '72
hours of becoming aware of a change or expected change _

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any itean prohibited by the conditions of your supervision that he or she observes in plain view.

You must work fuli time (at least 30 hours per week) at a lawful type of employment unless the probation officer excuses you from
doing so. if you do not have full-time employment you must try to find fuli-time employment, unless the probation officer excuses
you from doing so. If you pian to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact With someone you know is engaged in criminal activity. If`you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officel‘.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidentiai human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (ineluding an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instructionl "1`he probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr`ew ofProbcn‘ion and Supervfsed
Release Concfr'li'ons, available at: www.uscourts.gov.

Defendant's Signatnre ` Date

 

 

 

 

NDFL 2453 (Rcv. l i/16) Judgmcnt in a Criminal Case

Sheet 3D f Supervised Relcase

 

}udgment-Pagc 5 of

DEFENDANT: ROBERT M. SMI’I`H
CASE NUMB ER: 3 : f 8cr94-002/MCR

l.

SPECIAL CONDITIONS OF SUPERVISION

You will be evaluated for substance abuse and mental health and referred to treatment as determined
necessary through an evaluation processl Treatment should include participation in a Cognitive
Behavior 'l`herapy program.

You will submit your person, property, residence, or vehicle to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release You must
warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
you have violated a condition of your supervision and that the areas to be searched contain evidence
of this violation Any search must be conducted at a reasonable time and in a reasonable manner.

You must cooperate with the Probation Depaitment and/or the Florida Department of Revenue's Child
Support Enforcement Program in the establishment of support, and you must make all required court
ordered child support payments ’

 

NDFL 245B (Rev. 11/16) .ludginent in a Criminal Case
Sheet 5 _ Criininal l\/ionctary Penalties

 

Judginent “- Page 6 of 7
DEFENDANT; ROBERT l\/[. SMITH

CASE NUMBER: 31 l 8cr94-O()2/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminai monetary penaities under the schedule of payments on Sheet 6.

Assessrnent JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ 0 ~ none $ 0 ~ waived $ 0 - none
i:| The determination of restitution is deferred until . An Amencfed Jndgment in a Criminnl Cnse (AO245C) will be entered

alter such determination
m 'fhe defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), ali nonfederal victims must be paid
before the United States is paid.

Narnc of Paycc Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

|:i Restitution amount ordered pursuant to piea agreement $

ij The defendant must pay interest on restitution and a fine of more than $2,500, uniess the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for deiinquency and default, pursuant to iii U.S.C. § 36¥2(g).

i:i The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:| the interest requirement is waived for the [:i fine [:] restitution

i:| the interest requirement for the |:| fine |:[ restitution is modified as follows:

* Justice for Victims of 'i`raffici<ing Act of2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, ii(), llOA, and llSA of Title 18 for offenses committed on or
after September 13, 1994, but before Aprii 23, 1996.

 

NDFL 2453 (Rev. lillG) Judgmcnt in a Criminai Case
Sheei 6 - Schcdulc of Pay:nents

 

.ludgment _ Page 7` of 7
DEFENDANT: ROBERT M. S]\/IITH
CASE NUMBER: 3:130r94-0()ZXMCR

SCHEDULE OF PAYMEN'I`S
i~laving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as foilows:
A Lump sum payment of$ 2()().(}0 H____ Special Monefary Asscssment, due immediately

|:i not later than “

,or
[i in'accordance with |:i C, |:i D, |:i E,or i:i Fbelow; or

 

B i:i Payment to begin immediateiy (may be combined with |:i C, i:| D, or i:| F below); or
C i:l Payment in equal (e.g., ri'ee/cly, nmmh!y, quarter/3d instaliments of $ v »_ over a period of
_____ __ (e.g., months or yem~s), to commence (e.g., 30 01'60 doyle after the date of this judgment; or
D [:i Payment in equal (e.g., weekly, monm!y, quarrer!y) installments of $ over a period of
(e.g., manth or year-ij, to commence m (e.g., 30 01‘60 days) after release from imprisonment to a
term of supervision; or
E i:i Payrnent during the term of supervised release will commence within m_ (e.g., 30 or 60 days) after release from

imprisonment. The court wiii set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F |:i Special instructions regarding the payment of criminal monetary penalties:

Uniess the court has expressiy ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financiai Responsibility Program, are made to the clerk of the court.

 

Tlre defendant shatl receive credit for ali payments previousiy made toward any cr'iminai monetary penalties imposed

i:i .loint and Severai

Defendant and Co~Defendant Names and Case Numbers (r'nchrdmg defendant numbeij, Total Amount, foint and Several Amount,
and corresponding payee, if appropriate.

|:i The defendant shall pay the cost ofprosecution.

 

|:l The defendant shall pay the following court cost(s):

>!l 'l`he defendant shall forfeit the defendant’s interest in the following property to the United States:
See Preiiininary Order of Forfeiture (doc. #48) entered on ()ctobcr 17, 2018.

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

